EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kyoko Makino on 03/18/2022.
The application has been amended as follows: 
Regarding the Instant Specification:
Amend the Title to recite the following:
DISPLAY DEVICE INCLUDING SEALING LAYERS HAVING OPTIMIZED WETTABILITY
Regarding Claim 1:
In Line 13: After “… from the display area,”, insert --- wherein the peripheral end portion of the first inorganic film is exposed from the peripheral end portion of the third inorganic film,---.

Regarding Claim 2:
In Lines 5-6: Delete “the slit being extended through the base substrate in a thickness direction of the base substrate”.

Regarding Claim 11:
In Line 2: Before “light-emitting element forming step”, delete “the” because this limitation lacks antecedent basis
Insert ---a---.
In Line 5: Before “sealing film forming step”, delete “the” because this limitation lacks antecedent basis
Insert ---a---.
In Line 9: Before “first inorganic film forming step”, delete “the” because this limitation lacks antecedent basis
Insert ---a---.
In Line 11: Before “third inorganic film forming step”, delete “the” because this limitation lacks antecedent basis
Insert ---a---.
In Line 15: After “…from the display area”, insert ---, wherein the peripheral end portion of the first inorganic film is exposed from the peripheral end portion of the third inorganic film---.
In Line 16: Before “organic film forming step”, insert ---an---.
In Line 18: Before “second inorganic film forming step”, delete “the” because this limitation lacks antecedent basis
Insert ---a---.

Closest Prior Art of Record
The examiner’s thorough search of the prior art yielded the following references, which are deemed most relevant to the patentability of the claimed invention:
U.S. Pre-Grant Pub. 2019/0198782 to- Kim et al.

U.S. Pre-Grant Pub. 2014/0117330 to- Cho et al.

U.S. Pre-Grant Pub. 2019/0363145 to- Ohta et al.

Chinese Patent Pub. CN108832022A to- Sui et al.

Chinese Patent Pub. CN107507931A to- Cui et al.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Amended Claims 1-12 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of independent Claims 1 & 11, each similarly including a display device or manufacturing method thereof, the display substrate comprising, inter alia (see applicant’s sealing layer 30a in Fig. 4 for reference): 
a sealing film provided in the display area and the frame area so as to cover the light-emitting element, the sealing film including a sequential stack of a first inorganic film, an organic film, and a second inorganic film, wherein
a third inorganic film is between the first inorganic film and the organic film,
the third inorganic film having higher wettability for a liquid drop that is to form the organic film than does the first inorganic film and formed to expose a peripheral end portion of the first inorganic film;
in combination with the other structural limitations as claimed.
As detailed by applicant’s Specification (filed 08/21/2020; see ¶ [0042, 46, 62, & 77]), this novel sealing-film configuration of inorganic films having different respective wettabilities improves the accuracy of forming the sealing layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892

/Matthew E. Gordon/Primary Examiner, Art Unit 2892